 In the Matter Of REYNOLDS METALSCOMPANY,EMPLOYERandUNITEDALUMINUM&TIN FOIL WORKERS' UNION#19388, A. F. L., PETI-TIONERCase No. 9-R-2450.-Decided April 11, 19417Messrs. Frank WeikelandS.:W. Royse,of Louisville, Ky., for theEmployer.Messrs. E. G. BartlettandMatthew Davis,of Louisville, Ky., forthe Petitioner.Mr. A. C. Stevens,of Louisville, Ky., for the Intervenor.Mr. Martin Sacks,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, hearing in this case was held at Louis-ville,Kentucky, on January 9, 1947, before Clifford L. Hardy, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing,the Intervenor moved to dismiss the petition.For reasons statedin Section III, below, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERReynolds Metals Company, a Delaware corporation, operates plantsin several States.It is engaged in the manufacture of cardboardcartons and containers and the printing of labels and wrappers atitsPlant No. 10 in Louisville, Kentucky, the only plant involvedherein.During the last 3 months of 1946, the Employer purchasedfor use at this plant paper products valued at approximately $50,000, ofwhich 90 percent represented purchases made outside the State ofKentucky.During the same period the Employer's sales of its fin-ished products from this plant amounted to approximately $40,000,more than 10 percent of which represented shipments to points outsidethe State.73 N L. R B., No. 67.352 REYNOLDS METAL COMPANY353The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Printing Pressmen and Assistants' Union of NorthAmerica, Paper Handlers Local 26 and Louisville Printing Pressmenand Assistants' Union, Local No. 28, herein jointly called the Inter-venor, are labor organizations affiliated with the American Federationof Labor, claiming to represent employees of the Employer.'M. THE QUESTIONCONCERNINGREPRESENTATIONThe Petitioner made three successive requests of the Employer onor about June 15, July 2, and October 23, 1946, for recognition as theexclusive bargaining representative of certain of its employees.Whenthe Employer stated, in answer to the Petitioner's last request, that itrefused to recognize either the Petitioner or the Intervenor as the bar-gaining representative for its employees until certified by the Boardin an appropriate unit, the Petitioner filed the instant petition.At the hearing, the Intervenor moved to dismiss the petition on thegrounds, in effect, (1) that its "Memo of Understanding" with theEmployer bars an election and (2) that, because the American Federa-tion of Labor has granted jurisdiction to it over the employees in theunit sought by Petitioner herein, Petitioner may not now seek to repre-sent these employees.We find no merit in either ground.With respect to the first ground, the record discloses that the "Memoof Understanding" relied on by the Intervenor as a bar was enteredinto on June 25, 1946, by the Intervenor and the Employer as part of aseries of agreements which commenced in July 1942 with a contractbetween the Employer's predecessor and the Intervenor's predecessor.The "Memo of Understanding," which, by its terms, is to "continueindefinitely," purports to embody the terms of one of the above seriesof contracts which had expired on August 3, 1945, at the end of its oneyear term.2At the hearing, the Intervenor and the Employer took theposition, in effect, that the "Memo of Understanding" was merely an'Both International Association of Machinists and International Brotherhood of Elec-tricalworkers, A F L, entered their appearances at the opening of the hearing for thepurpose of protecting their interest in the employees within their respective jurisdictionsUpon the amendment of the petition herein to exclude such employees, both unions waivedany interest in this Proceeding and withdrew2The following is the full text of the Memo of Understanding . "Whereas the Companyand the Union have agreed to grant the employees three cents (3¢) per hour increase,effective as of July 8, 1946This memo of understanding is made a part of that contiacteffective as of August 3, 1944, expired on August 3, 1945, and was agreed between bothparties to continue indefinitely " 354DECISIONS OF NATIONALLABOR RELATIONS BOARDextension agreement, rather than a new contract of indefinite duration,in view of the fact that negotiations for a new contract continued afterthe execution of the "Memo of Understanding."We agree that the"Memo of Understanding" is an extension agreement.However, be-cause the contract which it purports to extend has been in effect for aperiod of one year, and because the extension agreement is of indefiniteduration, we find that the "Memo of Understanding" does not bar anelection at this time.3As to the second ground, inasmuch as the record discloses thateffective resolution of the jurisdictional dispute between these twolabor organizations cannot be had without resort to the administra-tive processes of the Act, we shall follow our usual practice in suchcases of proceeding with the investigation.'We find therefore that a question affecting commerce has arisenconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allemployees at Plant No. 10 of the Employer, excluding machinists,maintenance mechanics, machinists' helpers and apprentices, elec-tricalmaintenance journeymen and electrical maintenance appren-tices, journeymen and apprentice maintenance carpenters, office cler-icals, foremen, and any and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Reynolds Metals Company,Louisville,Kentucky an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the3 SeeMatter of Hytron Radio t Electronics Corporation,66 N L R 267"Matter of Crrinnell Company of the Pacific,71 N. L. R B 1370, and cases cited therein5Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Diiector, have its name removed born the ballot REYNOLDS METAL COMPANY355pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Alumi-'num & Tin Foil Workers' Union No. 19388, A. F. L., or by Inter-national Printing Pressmen and Assistants' Union of North Amer-ica,A. F. L., Paper Handlers Local No. 26, and Louisville PrintingPressmen and Assistants' Union, Local No. 28, for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.L